Citation Nr: 1519253	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for mild chronic left hip strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In a May 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In June 2014 the Veteran was scheduled for a video conference hearing, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the left hip claim.

The Veteran was last afforded an examination for his service-connected left         hip strain in December 2011.  Subsequently, in his October 2012 notice of disagreement, the Veteran reported that the 2011 examination report did not accurately reflect the current symptoms of his left hip strain.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's left hip strain, and that it has been over three years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Updated, relevant private treatment records should also be sought on remand.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide a completed release form for all medical care providers who have treated him  for his left hip since October 2011.  After securing the necessary release, the AOJ should request any relevant records identified.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA hip examination to assess the current severity of his service-connected left hip strain.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all 
clinical findings should be reported in detail.  All symptomatology associated with the Veteran's left hip disability should be reported, to include range of motion testing and any functional impairment.  

3. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought      on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate     period to respond thereto before the case is returned      to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




